



Exhibit 10.5G
chslogoa03.jpg [chslogoa03.jpg]
CHS LONG TERM INCENTIVE PLAN
Fiscal 2018-Fiscal 2020 Plan Appendix






Fiscal 2018-2020 RETURN ON INVESTED CAPITAL GOALS


performancetargetstable.jpg [performancetargetstable.jpg]
Note: Compensation earned for any Performance Period is mathematically
interpolated when performance results occur between the three ROIC Performance
Targets.


RETURN ON INVESTED CAPITAL EXPLANATION


roicexplanation.jpg [roicexplanation.jpg]


*Funded Debt is the average of the funded debt at the beginning of Fiscal Year
2018 and at the end of Fiscal Year 2020, and Equity is the equity at the
beginning of Fiscal Year 2018.





